 



Exhibit 10.26
(ACTIVANT LOGO) [d52480d5248004.gif]
PURPOSE
Activant Solutions’ Incentive Bonus Plan (“the Plan”) provides incentives to
participants to assist the company in achieving its financial goals.
PLAN PERIOD
The Plan Period is consistent with the company’s fiscal year (October 1 —
September 30). Each Plan Period stands alone.
ELIGIBILITY
The Target Incentive Compensation opportunities (“TICs”) and jobs / job levels
covered by the Plan are reviewed and approved by the Chief Executive Officer.
Employees in approved jobs / levels are eligible to participate in the Plan. To
become an active participant in the Plan (“Plan Participant”), candidates must
be regular, full-time employees without concurrent participation in another
Company incentive plan, be recommended by their management for participation,
and be approved by the Senior Vice President of Human Resources. Participation,
or changes in participation such as a change in TIC, will take effect with the
start of the fiscal quarter immediately following the associated status change.



Example 1 — Date Participation Begins
Employee receives a promotion effective February 1 and because of the promotion
is now in an eligible job and job level to participate in the Plan. If approved,
the earliest date the employee would become a Plan Participant is April 1 — the
beginning of fiscal Q3.
Any participant who has a change in their plan target (including a reduction or
removal from the Plan) with an effective date after the beginning of a quarter
will have that change impact their IB calculation at the beginning of the next
quarter.



Example 2 — Date TIC Change is Effective
Plan Participant has a TIC increase of $2,000 with an effective date of November
1. Plan calculations will not be affected by the change until the quarter that
begins January 1.
FINANCIAL COMPONENTS
Company Performance Targets:

•   Quarterly and annual adjusted EBITDA       Earnings Before Interest, Taxes,
Depreciation, and Amortization as defined by Activant’s existing bank loan
agreements, referred to in this document as “adjusted EBITDA”.   •   Quarterly
and annual revenue growth     Pre-tax income from the sale of goods and
services.

Business Unit Performance Targets— See Appendix For More Details

•   Business Unit quarterly and annual adjusted EBITDA   •   Business unit
adjusted EBITDA, less corporate marketing, CIS allocation, general &
administrative, and any data center allocation costs, and referred to as
Business Unit Plan Contribution   •   Business Unit quarterly and annual revenue
growth   •   Pre-tax income from the sale of goods and services.

Page 1 IB Plan Document — FY 2007 — BUSINESS UNIT — v020707.doc

 



--------------------------------------------------------------------------------



 



(ACTIVANT LOGO) [d52480d5248004.gif]
QUARTERLY ACHIEVEMENT AWARDS
For fiscal quarters 1 — 3, a Quarterly Achievement Award payment may be made, at
the Company’s discretion, when minimum performance thresholds for EBITDA and
revenue growth have been met for either the Company (“Corporate Component”) or
the Business Unit (“Business Unit Component”). After considering both quarterly
and year-to-date performance, the Corporate and Business Unit Components are
calculated and combined in proportions specific to the participant’s Business
Unit, fiscal quarter, and Plan Period (specified in Appendix 3); each component
is proportionally capped to a combined maximum quarterly payment of 25% of the
participant’s Target Annual Award.
FINAL PLAN PAYMENT (includes Q4 quarterly & annual overachievement, if
applicable)
After the end of the Plan Period, audited annual financial results are used to
determine a participant’s Target Annual Award, including any “Overachievement,”
given the Company’s and the Business Unit’s actual performance for the fiscal
year. This Target Annual Award is then compared to the cumulative total of
Quarterly Achievement Awards made over the Plan Period and if the total of
actual year-to-date Quarterly Achievement Award payments is:
less than the Target Annual Award, Plan Participants will receive the difference
as a Final Plan Payment.
more than the Target Annual Award, no further payments are made and the Plan is
considered closed for the Plan Period.
At its discretion, the Company may choose to split the Final Plan Payment into a
Q4 Quarterly Achievement Award Payment and an Overachievement Plan Payment. The
Overachievement Plan Payment will be computed as discussed above, however, the
additional quarterly payment will be factored into the actual year-to-date IB
payment total for determining the overachievement payment. Note: Participants
removed from the Plan as of Q4 or earlier are ineligible to receive a Final Plan
Payment.



Example 3 — Final Plan Payment Calculation, Less Than Full Year Participation
If Participation began Q2, the Target Annual Award is pro-rated to determine the
Final Plan Payment.:
(GRAPHIC) [d52480d5248005.gif]



IMPORTANT NOTES: EXCEPTIONS TO ANY PLAN PROVISION IN THIS DOCUMENT REQUIRE
SPECIFIC APPROVAL BY THE SENIOR VICE PRESIDENT OF HUMAN RESOURCES. There is no
vested entitlement to any bonus and no allowance will be made for factors beyond
the control of Plan Participants that either adversely or favorably affect the
Plan’s performance. Bonus payments are made at the sole discretion of the Chief
Executive Officer (subject to authorization by the Board of Directors or the
Compensation Committee of the Board of Directors). Plan participants are advised
not to assume they will receive any payments under the Plan in advance of any
such payment; target awards represent “pay-at-risk” and as such should not be
prospectively relied on to meet financial commitments. Incentive bonus plans and
payment terms, including individual participation and eligibility for payment,
may be changed at any time, retroactively or prospectively, with or without
prior notice, at the discretion of the Chief Executive Officer and all Company
incentive plans require review & approval by the Chief Executive Officer. No
statement, expressed or implied, or any other feature of the Plan affects the
employment-at-will status of Plan Participants.
Page 2 IB Plan Document — FY 2007 — BUSINESS UNIT — V020707.doc

 